994 F.2d 844
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.John H. CANDIE, Appellant.
No. 92-3596.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 11, 1993.Filed:  May 17, 1993.

Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Appellant John H. Candie challenges his reduced sentence of 151 months imposed after remand by this Court.


2
He attacks the finding of the District Court1 that he was responsible for the distribution of between 50 and 150 grams of crack cocaine.  Having reviewed the record, we conclude that the District Court's finding as to drug quantity is not clearly erroneous.  Accordingly, the sentence is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri